Title: To James Madison from William Henry Harrison, 19 January 1802 (Abstract)
From: Harrison, William Henry
To: Madison, James


19 January 1802, Vincennes. Believes the president should know that members of the local court, having some time ago assumed the right to grant land titles, had granted themselves rights to all formerly reserved territory extending for several square miles and excluding only the land immediately surrounding Vincennes. “The authors of this ridiculous transaction” had abandoned the claim, but it was recently revived, and part of it has been purchased by speculators, who have sold titles in different parts of the U.S., often for trifling amounts, “one thousand acres being frequently given for an indifferent horse or a rifle gun.” He has just discovered the extent of this speculation and fears an influx of settlers hoping to take possession. Has forbidden the recorder and prothonotary to authenticate any more deeds for these lands.
 

   Tr (DNA: RG 46, President’s Messages, 7A-E2). 3 pp.; in a clerk’s hand. Printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Public Lands, 1:123. Jefferson communicated the letter to Congress on 18 Feb. 1802 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 569).



   For the history of these abuses from 1780 to 1788, see George R. Wilson, “The First Public Land Surveys in Indiana; Freeman’s Lines,” Indiana Magazine of History, 12 (1916): 1–33; and John Dillon, A History of Indiana, from Its Earliest Exploration by Europeans to the Close of the Territorial Government, in 1816 (Indianapolis, 1859), p. 169.

